Exhibit 10.37

Time Warner Inc. 2013 Stock Incentive Plan

Share Retention Version Bewkes 2 (13SOSRB2)

For Use from February 2015

TIME WARNER INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the Option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.        Definitions. Whenever the following terms are used in this Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan.

(a)        “Benefits Cessation Date” means “Benefits Cessation Date” as defined
in the Employment Agreement.

(b)        “Cause” means “Cause” as defined in the Employment Agreement.

(c)        “Disability” means “Disability” as defined in the Employment
Agreement.

(d)        “Employment Agreement” means the Employment Agreement dated
November 20, 2012 between the Participant and the Company, as such employment
agreement may be amended, superseded or replaced.

(e)        “Expiration Date” means the date set forth on the Notice (as defined
below).

(f)        “Notice” means (i) the Notice of Grant of Stock Option that
accompanies this Agreement, if this Agreement is delivered to the Participant in
“hard copy,” and (ii) the screen of the website for the stock plan
administration with the heading “Vesting Schedule and Details,” which contains
the details of the grant governed by this Agreement, if this Agreement is
delivered electronically to the Participant.

(g)        “Plan” means the equity plan maintained by the Company that is
specified in the Notice, which equity plan has been provided to the Participant
separately and forms a part of this Agreement, as such plan may be amended,
supplemented or modified from time to time.

 

1



--------------------------------------------------------------------------------

(h)        “Severance Term Date” means “Severance Term Date” as defined in the
Employment Agreement.

(i)        “Vested Portion” means, at any time, the portion of an Option which
has become vested, as described in Section 3 of this Agreement.

2.        Grant of Option. The Company hereby grants to the Participant the
right and option (the “Option”) to purchase, on the terms and conditions
hereinafter set forth, the number of Shares set forth on the Notice, subject to
adjustment as set forth in the Plan. The purchase price of the Shares subject to
the Option (the “Option Price”) shall be as set forth on the Notice. The Option
is intended to be a non-qualified stock option, and as such is not intended to
be treated as an option that complies with Section 422 of the Internal Revenue
Code of 1986, as amended.

3.        Vesting of the Option.

(a)        In General. Subject to Sections 3(b) and 3(c), the Option shall vest
and become exercisable at such times as are set forth in the Notice.

(b)        Change in Control. Notwithstanding the foregoing, in the event of a
Change in Control, the unvested portion of the Option, to the extent not
previously cancelled or forfeited, shall immediately become vested and
exercisable upon the earlier of (i) the first anniversary of the Change in
Control or (ii) the termination of the Participant’s Employment (A) by the
Company other than pursuant to Section 4.1 of the Employment Agreement or (B) by
the Participant pursuant to Section 4.2 of the Employment Agreement.

(c)        Termination of Employment. If the Participant’s Employment with the
Company and its Affiliates terminates for any reason (including, unless
otherwise determined by the Committee, a Participant’s change in status from an
employee to a non-employee (other than director of the Company or any
Affiliate)), the Option, to the extent not then vested, shall be immediately
canceled by the Company without consideration; provided, however, that (i) if
the Participant’s Employment terminates due to death, Disability, a voluntary
termination by the Participant (other than pursuant to Section 4.2 of the
Employment Agreement) or a termination by the Company pursuant to Section 4.3 of
the Employment Agreement, the unvested portion of the Option, to the extent not
previously cancelled or forfeited, shall immediately become vested and
exercisable, and (ii) if the Participant’s Employment terminates pursuant to
Section 4.2 of the Employment Agreement, the unvested portion of the Option, to
the extent not previously cancelled or forfeited, shall vest and become
exercisable upon the earlier of the Severance Term Date and the Benefits
Cessation Date. If the Participant is absent from work with the Company or with
an Affiliate because of a temporary disability (any disability other than a
Disability), or on an approved leave of absence for any purpose, the Participant
shall not, during the period of any such absence, be deemed, by virtue of such
absence alone, to have terminated Employment, except to the extent that the
Committee so determines (any such determination shall be made pursuant to and
consistent with the Employment Agreement).

 

2



--------------------------------------------------------------------------------

4.        Exercise of Option.

(a)        Period of Exercise. Subject to the provisions of the Plan and this
Agreement, and the terms of the Employment Agreement (to the extent such
agreement provides for treatment of Options that is more favorable to the
Participant than clauses (i) – (v) of this Section 4(a)), the Participant may
exercise all or any part of the Vested Portion of the Option at any time prior
to the closing time of trading on the Expiration Date (or 5:00 p.m. Eastern time
on the Expiration Date, if earlier). Notwithstanding the foregoing, if the
Participant’s Employment terminates prior to the Expiration Date, the Vested
Portion of the Option shall remain exercisable for the period set forth below.
If the last day on which the Option may be exercised, whether the Expiration
Date or due to a termination of the Optionee’s Employment prior to the
Expiration Date, is a Saturday, Sunday or other day that is not a trading day on
the New York Stock Exchange (the “NYSE”) or, if the Company’s Shares are not
then listed on the NYSE, such other stock exchange or trading system that is the
primary exchange on which the Company’s Shares are then traded, then the last
day on which the Option may be exercised shall be the preceding trading day on
the NYSE or such other stock exchange or trading system.

(i)    Death or Disability. If the Participant’s Employment with the Company and
its Affiliates terminates due to the Participant’s death or Disability, the
Participant (or his or her representative) may exercise the Vested Portion of
the Option for a period ending on the Expiration Date;

(ii)    Retirement. If the Participant voluntarily terminates his Employment
with the Company and its Affiliates (other than pursuant to Section 4.2 of the
Employment Agreement) (A) prior to December 31, 2017, the Participant may
exercise the Vested Portion of the Option for a period ending on the earlier of
(x) five (5) years following the date of such termination and (y) the Expiration
Date, or (B) on or after December 31, 2017, the Participant may exercise the
Vested Portion of the Option for a period ending on the Expiration Date;
provided, however, that if the Company or any Affiliate has given the
Participant notice that the Participant’s Employment is being terminated
pursuant to Section 4.1 of the Employment Agreement prior to the Participant’s
election to voluntarily terminate his Employment with the Company and its
Affiliates, then the provisions of Section 4(a)(iv) shall control;

(iii) Termination of Employment Pursuant to Sections 4.2 or 4.3 of the
Employment Agreement. If the Participant’s Employment with the Company and its
Affiliates is terminated by either the Company or the Participant pursuant to
Section 4.2 of the Employment Agreement or is terminated by the Company pursuant
to Section 4.3 of the Employment Agreement, the Participant may exercise the
Vested Portion of the Option for a period ending on the Expiration Date;

(iv) Termination by the Company for Cause. If the Participant’s Employment with
the Company and its Affiliates is terminated pursuant to Section 4.1 of the

 

3



--------------------------------------------------------------------------------

Employment Agreement, the Participant may exercise the Vested Portion of the
Option for a period ending on the earlier of (A) one month following the date of
such termination and (B) the Expiration Date; provided, however, that if the
Participant is terminated by the Company or an Affiliate for Cause on account of
one or more acts of fraud, embezzlement or misappropriation committed by the
Participant, the Vested Portion of the Option shall immediately terminate in
full and cease to be exercisable; and

(v) Transfers of Employment. If the Participant’s Employment is transferred to a
corporation, company or other entity that is not an Affiliate, the transfer
shall be treated like a termination by the Company pursuant to Section 4.3 of
the Employment Agreement.

(b)        Method of Exercise.

(i) Subject to Section 4(a) of this Agreement, the Vested Portion of an Option
may be exercised by delivering to the Company at its principal office written
notice of intent to so exercise; provided that the Option may be exercised with
respect to whole Shares only. Such notice shall specify the number of Shares for
which the Option is being exercised, shall be signed (whether or not in
electronic form) by the person exercising the Option and shall make provision
for the payment of the Option Price. Payment of the aggregate Option Price shall
be paid to the Company, at the election of the Committee, pursuant to one or
more of the following methods: (A) in cash, or its equivalent; (B) by
transferring Shares having a Fair Market Value equal to the aggregate Option
Price for the Shares being purchased to the Company and satisfying such other
requirements as may be imposed by the Committee; (C) partly in cash and partly
in Shares; or (D) if there is a public market for the Shares at such time,
subject to such rules as may be established by the Committee, through delivery
of irrevocable instructions to a broker to sell the Shares otherwise deliverable
upon the exercise of the Option and to deliver promptly to the Company an amount
equal to the aggregate Option Price. No Participant shall have any rights to
dividends or other rights of a stockholder with respect to the Shares subject to
the Option until the issuance of the Shares.

(ii) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, absent an available exemption to registration or qualification, the
Option may not be exercised prior to the completion of any registration or
qualification of the Option or the Shares under applicable state and federal
securities or other laws, or under any ruling or regulation of any governmental
body or national securities exchange that the Committee shall in its sole
reasonable discretion determine to be necessary or advisable.

(iii) Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares or register the Participant’s ownership of
such Shares electronically. However, the Company shall not be liable to the
Participant for damages relating to any delays in issuing the Shares to the
Participant, any loss by the Participant of the certificates, or any mistakes or
errors in the issuance of the certificates or in the certificates themselves.

 

4



--------------------------------------------------------------------------------

(iv) In the event of the Participant’s death, the Vested Portion of an Option
shall remain vested and exercisable by the Participant’s executor or
administrator, or the person or persons to whom the Participant’s rights under
this Agreement shall pass by will or by the laws of descent and distribution as
the case may be, to the extent set forth in Section 4(a) of this Agreement. Any
heir or legatee of the Participant shall take rights herein granted subject to
the terms and conditions hereof.

(v) As a condition to the exercise of any Option evidenced by this Agreement,
the Participant agrees to hold, for a period of twelve (12) months following the
date of such exercise, a number of Shares issued pursuant to such exercise,
equal to 75% rounded down to the nearest whole Share) of the quotient of (A) and
(B), where (A) is the product of (1) the number of Shares exercised by the
Participant multiplied by (2) fifty percent (50%) of the excess of the Fair
Market Value of a Share on the date of exercise over the exercise price and
(B) is the Fair Market Value of a Share on the date of exercise. The holding
requirement related to Shares that is established in this Section 4(b)(v) shall
terminate with respect to the Options evidenced by this Agreement (as well as
any Shares issued pursuant to exercise of such Options) on the first anniversary
of the date of termination of the Participant’s Employment with the Company or
its Affiliates.

5.        No Right to Continued Employment or Future Grants of Options. The
Participant understands that nothing contained herein constitutes an employment
contract and neither the Plan nor this Agreement shall be construed as giving
the Participant the right to be retained in the Employment of the Company or any
Affiliate. Further, the Company or its Affiliate may at any time dismiss the
Participant or discontinue any other relationship, free from any liability or
any claim under the Plan or this Agreement, except as otherwise expressly
provided herein. The Participant also agrees and acknowledges that grants of
Options under the Plan are discretionary and any grant of Options under the Plan
does not imply or create any obligation on the part of the Company to make any
future grants of Options to the Participant.

6.        Legend on Certificates. The certificates representing the Shares
purchased by exercise of an Option shall be subject to such stop transfer orders
and other restrictions as the Committee may deem reasonably advisable under the
Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, any
applicable federal or state laws and the Company’s Articles of Incorporation and
Bylaws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

7.        Transferability. Unless otherwise determined by the Committee, an
Option may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.

 

5



--------------------------------------------------------------------------------

8.        Limitation on Acceleration of Vesting Following Change in Control.

 

  a) Notwithstanding any provision to the contrary in the Plan or this
Agreement, in the event it is determined by an independent nationally recognized
public accounting firm, which is engaged and paid for by the Company prior to
the consummation of any transaction constituting a Change in Control (which for
purposes of this paragraph 7 shall mean a change in ownership or control as
determined in accordance with the regulations promulgated under Section 280G of
the Code), which accounting firm shall in no event be the accounting firm for
the entity seeking to effectuate the Change in Control (the “Accountant”), which
determination shall be certified by the Accountant and set forth in a
certificate delivered to the Participant not less than ten (10) business days
prior to the Change in Control setting forth in reasonable detail the basis of
the Accountant’s calculations (including any assumptions that the Accountant
made in performing the calculations), that part or all of the consideration,
compensation or benefits to be paid to such Participant under this Agreement
constitute “parachute payments” under Section 280G(b)(2) of the Code, then, if
the aggregate present value of such parachute payments, singularly or together
with the aggregate present value of any consideration, compensation or benefits
to be paid to such Participant under any other plan, arrangement or agreement
which constitute “parachute payments” (collectively, the “Parachute Amount”)
exceeds the maximum amount that would not give rise to any liability under
Section 4999 of the Code, the amounts constituting “parachute payments” which
would otherwise be payable to such Participant or for such Participant’s benefit
shall be reduced to the maximum amount that would not give rise to any liability
under Section 4999 of the Code (the “Reduced Amount”); provided that such
amounts shall not be so reduced if the Accountant determines that without such
reduction such Participant would be entitled to receive and retain, on a net
after-tax basis (including, without limitation, any excise taxes payable under
Section 4999 of the Code), an amount which is greater than the amount, on a net
after-tax basis, that such Participant would be entitled to retain upon receipt
of the Reduced Amount. In connection with making determinations under this
paragraph 7, the Accountant shall take into account any positions to mitigate
any excise taxes payable under Section 4999 of the Code, such as the value of
any reasonable compensation for services to be rendered by the Participant
before or after the Change in Control, including any amounts payable to such
Participant following such Participant’s termination of employment hereunder
with respect to any non-competition provisions that may apply to such
Participant, and the Company shall cooperate in the valuation of any such
services, including any non-competition provisions.

 

  b)

If the determination made pursuant to this paragraph 7 results in a reduction of
the payments that would otherwise be paid to the Participant except for the
application of this paragraph 7, the Company shall promptly give such
Participant notice of such determination. Such reduction in payments shall be
first applied to reduce any cash payments that such Participant would otherwise
be entitled to receive under this Agreement or otherwise and shall thereafter be
applied to reduce other payments and benefits, in each case, in reverse order
beginning with the payments or benefits that are to be paid the furthest in time
from the date of

 

6



--------------------------------------------------------------------------------

 

such determination, unless, to the extent permitted by Section 409A of the Code,
such Participant elects to have the reduction in payments applied in a different
order; provided that, in no event may such payments be reduced in a manner that
would result in subjecting such Participant to additional taxation under
Section 409A of the Code.

 

  c) As a result of the uncertainty in the application of Sections 280G and 4999
of the Code at the time of a determination hereunder, it is possible that
amounts will have been paid or distributed by the Company to or for the
Participant’s benefit pursuant to this Agreement which should not have been so
paid or distributed (each, an “Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for the
Participant’s benefit pursuant to this Agreement could have been so paid or
distributed (each, an “Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder. In the event that the Accountant,
based upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or the Participant which the Accountant believes has a high
probability of success, determines that an Overpayment has been made, any such
Overpayment paid or distributed by the Company to or for such Participant’s
benefit shall be repaid by such Participant to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code; provided, however, that no such repayment shall be required if and to
the extent such deemed repayment would not either reduce the amount on which
such Participant is subject to tax under Sections 1 and 4999 of the Code or
generate a refund of such taxes. In the event that the Accountant, based on
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Company to or
for such Participant’s benefit together with interest at the applicable federal
rate provided for in Section 7872(f)(2)(A) of the Code.

 

  d) In the event of any dispute with the Internal Revenue Service (or other
taxing authority) with respect to the application of this paragraph 7, the
Participant shall control the issues involved in such dispute and make all final
determinations with regard to such issues. The Company shall promptly pay, upon
demand by such Participant, all legal fees, court costs, fees of experts and
other costs and expenses which such Participant incurs in any actual, threatened
or contemplated contest of such Participant’s interpretation of, or
determination under, the provisions of this paragraph 7.

9.        Withholding. The Participant may be required to pay to the Company or
its Affiliate and the Company or its Affiliate shall have the right and is
hereby authorized to withhold from any payment due or transfer made under the
Option or under the Plan or from any compensation or other amount owing to a
Participant the amount (in cash, Shares, other securities, other Awards or other
property) of any applicable withholding taxes in respect of the Option, its
exercise, or any payment or transfer under the Option or under the Plan and to
take such action as may be necessary in the option of the Company to satisfy all
obligations for the payment of such taxes.

 

7



--------------------------------------------------------------------------------

10.        Securities Laws. Upon the acquisition of any Shares pursuant to the
exercise of an Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

11.        Notices. Any notice under this Agreement shall be addressed to the
Company in care of its General Counsel at the principal executive office of the
Company, with a copy to the Director, Global Stock Plans Administration, at the
principal executive office of the Company, and to the Participant at the address
appearing in the personnel records of the Company for the Participant or to
either party at such other address as either party hereto may hereafter
designate in writing to the other. Any such notice shall be deemed effective
upon receipt thereof by the addressee.

12.        Personal Data. The Company, the Participant’s local employer and the
local employer’s parent company or companies may hold, collect, use, process and
transfer, in electronic or other form, certain personal information about the
Participant for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. Participant understands
that the following personal information is required for the above named
purposes: his/her name, home address and telephone number, office address
(including department and employing entity) and telephone number, e-mail
address, date of birth, citizenship, country of residence at the time of grant,
work location country, system employee ID, employee local ID, employment status
(including international status code), supervisor (if applicable), job code,
title, salary, bonus target and bonuses paid (if applicable), termination date
and reason, tax payer’s identification number, tax equalization code, US Green
Card holder status, contract type (single/dual/multi), any shares of stock or
directorships held in the Company, details of all stock option grants (including
number of grants, grant dates, exercise price, vesting type, vesting dates,
expiration dates, and any other information regarding options that have been
granted, canceled, vested, unvested, exercisable, exercised or outstanding) with
respect to the Participant, estimated tax withholding rate, brokerage account
number (if applicable), and brokerage fees (the “Data”). Participant understands
that Data may be collected from the Participant directly or, on Company’s
request, from Participant’s local employer. Participant understands that Data
may be transferred to third parties assisting the Company in the implementation,
administration and management of the Plan, including the brokers approved by the
Company, the broker selected by the Participant from among such Company-approved
brokers (if applicable), tax consultants and the Company’s software providers
(the “Data Recipients”). Participant understands that some of these Data
Recipients may be located outside the Participant’s country of residence, and
that the Data Recipient’s country may have different data privacy laws and
protections than the Participant’s country of residence. Participant understands
that the Data Recipients will receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of common
stock on the Participant’s behalf by a broker or other third party with whom the
Participant may elect to deposit any shares of common stock acquired pursuant to
the Plan. Participant understands that Data will be held only as long as
necessary to implement, administer and

 

8



--------------------------------------------------------------------------------

manage the Participant’s participation in the Plan. Participant understands that
Data may also be made available to public authorities as required by law, e.g.,
to the U.S. government. Participant understands that the Participant may, at any
time, review Data and may provide updated Data or corrections to the Data by
written notice to the Company. Except to the extent the collection, use,
processing or transfer of Data is required by law, Participant may object to the
collection, use, processing or transfer of Data by contacting the Company in
writing. Participant understands that such objection may affect his/her ability
to participate in the Plan. Participant understands that he/she may contact the
Company’s Stock Plan Administration to obtain more information on the
consequences of such objection.

13.        Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws, and any and all disputes between the
Participant and the Company or any Affiliate relating to the Option shall be
brought only in a state or federal court of competent jurisdiction sitting in
Manhattan, New York, and the Participant and the Company and any Affiliate
hereby irrevocably submit to the jurisdiction of any such court and irrevocably
agree that venue for any such action shall be only in any such court.

14.        Entire Agreement. This Agreement, together with the Notice, the Plan
and the applicable provisions of the Employment Agreement, embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement or the Notice shall affect or be used to interpret, change or
restrict, the express terms and provisions of this Agreement or the Notice;
provided, that this Agreement and the Notice shall be subject to and governed by
the Plan, and in the event of any inconsistency between the provisions of this
Agreement or the Notice and the provisions of the Plan, the provisions of the
Plan shall govern; provided, that the provisions of the Employment Agreement
shall govern to the extent set forth above.

15.        Modifications And Amendments. The terms and provisions of this
Agreement and the Notice may be modified or amended as provided in the Plan.

16.        Waivers And Consents. Except as provided in the Plan, the terms and
provisions of this Agreement and the Notice may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement or the Notice, whether or not
similar. Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given, and shall not constitute a
continuing waiver or consent.

17.        Reformation; Severability. If any provision of this Agreement or the
Notice (including any provision of the Plan or the Employment Agreement that is
incorporated herein by reference) shall hereafter be held to be invalid,
unenforceable or illegal, in whole or in part, in any jurisdiction under any
circumstances for any reason, (i) such provision shall be

 

9



--------------------------------------------------------------------------------

reformed to the minimum extent necessary to cause such provision to be valid,
enforceable and legal while preserving the intent of the parties as expressed
in, and the benefits of the parties provided by, this Agreement, the Notice, and
the Plan or (ii) if such provision cannot be so reformed, such provision shall
be severed from this Agreement or the Notice and an equitable adjustment shall
be made to this Agreement or the Notice (including, without limitation, addition
of necessary further provisions) so as to give effect to the intent as so
expressed and the benefits so provided. Such holding shall not affect or impair
the validity, enforceability or legality of such provision in any other
jurisdiction or under any other circumstances. Neither such holding nor such
reformation or severance shall affect the legality, validity or enforceability
of any other provision of this Agreement, the Notice or the Plan.

18.        Entry into Force. By entering into this Agreement, the Participant
agrees and acknowledges that (i) the Participant has received and read a copy of
the Plan and (ii) the Option is granted pursuant to the Plan and is therefore
subject to all of the terms of the Plan. The Participant acknowledges and agrees
that the Participant may be entitled from time to time to receive certain other
documents related to the Company, including the Company’s annual report to
stockholders and proxy statement related to its annual meeting of stockholders
(which become available each year approximately three months after the end of
the calendar year), and the Participant consents to receive such documents
electronically through the Internet or as the Company otherwise directs.

 

10